

115 HR 7362 IH: Pay our Doctors Act of 2018
U.S. House of Representatives
2018-12-20
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS2d SessionH. R. 7362IN THE HOUSE OF REPRESENTATIVESDecember 20, 2018Mr. Mullin introduced the following bill; which was referred to the Committee on AppropriationsA BILLTo provide full-year appropriations for the Indian Health Service in the event of a partial lapse
			 in appropriations, and for other purposes.
	
 1.Short titleThis Act may be cited as the Pay our Doctors Act of 2018. 2.Full-year appropriations for the Indian Health ServiceIf a joint resolution making continuing appropriations for fiscal year 2019 is not in effect, there is hereby appropriated for fiscal year 2019, out of any money in the Treasury not otherwise appropriated, such sums as may be necessary, at an annualized rate for operations as provided in the Department of the Interior, Environment, and Related Agencies Appropriations Act, 2018 (division G of Public Law 115–141) for fiscal year 2018 and under the authority and conditions provided in such Act, for continuing projects or activities (including the costs of direct loans and loan guarantees) that were conducted in fiscal year 2018 and for which appropriations, funds, or other authority were made available under any account relating to the Indian Health Service, including the Indian Health Services, Contract Support Costs, and Indian Health Facilities accounts.
 3.TerminationAppropriations and funds made available and authority granted pursuant to section 2 shall be available until September 30, 2019.
		